 


110 HR 165 IH: Realistic Roofing Tax Treatment Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 165 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Jindal introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the depreciation recovery period for roof systems. 
 
 
1.Short titleThis Act may be cited as the Realistic Roofing Tax Treatment Act of 2007. 
2.Depreciation recovery period for roof systems 
(a)20-year recovery periodSubparagraph (F) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to classification of certain property) is amended to read as follows: 
 
(F)20-year propertyThe term 20-year property means— 
(i)initial clearing and grading land improvements with respect to any electric utility transmission and distribution plant, and 
(ii)any roof system.. 
(b)Requirement to use straight line methodParagraph (3) of section 168(b) of such Code is amended by adding at the end the following new subparagraph: 
 
(I)Any roof system.. 
(c)Alternative systemThe table contained in section 168(g)(3)(B) of such Code is amended by striking the last item and inserting the following new items: 
 
 
 
 
(F)(i)25 
(F)(ii)20. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
 
